DETAILED ACTION
In the preliminary amendment filed 9/4/2020, Applicant has amended claims 1, 3-15 and 17-18; and cancelled claims 2 and 16. Currently, claims 1, 3-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-6, 9-11, 14-15 and 17-20 are objected to because of the following informalities requiring appropriate correction: 
Throughout claims 1, 3-6, 10-11, 14, 17-20 use of the term “such” (i.e. “such at least one body exudate-transporter” or “such at least one first terminal edge…”) should be revised to replace "such" with "said" or "the" for improved clarity and readability.  
In claim 1 part (a), the phrase “structured and arranged” should be replaced with “configured”.
In claim 1 line 10, “a” should be removed from before “a absorbent materials”.
In claim 1, line 12 should be amended to recite “the at least one first layer”.
In claim 1, line 14 should be amended to recite “the at least one second layer”.
In claim 1 line 19, “provides injury care” should be amended to recite “is configured to provide injury care”.
In claim 4, lines 5-6 should be amended to recite: “generate at least one distinct 
In claim 9, line 2 should be amended to recite: “a healing agent deliverer configured to deliver…”.
In claim 14 line 3, the word “such” should be removed.
In claim 15, line 1 should be amended to recite: “wherein the at least one wrapper is configured such that when…”.
The dependency of claim 17 requires revision because the claim currently depends from claim 16 which has been cancelled. It has been assumed for purposes of examination that Applicant intended for claim 17 to depend from independent claim 1 but revision is nevertheless required to correct this deficiency.
In claim 18 line 15: “at least one exudate” should be “at least one body exudate”.
In claim 18, line 18 should be amended to recite “arrangement, is configured to provide 
In claim 19 line 2, the word “such” should be removed.
In claim 19 part “c”, the word “the” should be removed from “the at least one torso region”.
In claim 19 part “f”, “situate about above” should be amended to recite “situate above”.
In claim 19 part “h”, “on” should be “one”.
In claim 20 part “f”, “situate about above” should be amended to recite “situate above”.
In claim 20 part “h”, “on” should be “one”.
In claim 20 part “j”, the word “such” should be removed from “such at least one ventral side”.
In claim 20 part “s”, “the” should be removed from “the mobility”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehr et al. (US 2002/0099318) in view of Riesinger (US 2008/0312572).
With regard to claim 1, Suehr discloses a system (“compression bandage system” - para. [0009]), relating to providing injury care for at least one wound located on at least one body part of at least one vertebrate life form (see i.e. paragraph [0017]), comprising: 
at least one wrapper (“elastic outer layer” of the device - para. [0009]) structured and arranged to wrap the at least one wound and the at least one body part (para. [0009]); and 
at least one first layer comprising a wicking material (first ply of foam - para. [0009]; interpreted as being a wicking material because the porous structure of foam inherently will permit moisture/fluid transport through the pores) configured to transport at least one body exudate away from the at least one wound and at least one wound site surrounding the at least one wound (inherent characteristic of foams due to their porous structure); 
at least one second layer comprising an absorbent material (second ply of an absorbent nonwoven web - para. [0009]) configured to absorb such at least one body exudate transported away from the at least one wound and such at least one wound site by the first layer (device has high absorptive capacity - para. [0007]); 
wherein the first and second layers are permanently united (areas of the absorbent fiber web that are needle-punched function to unite the absorbent fiber web to the foam substrate - para. [0034]); and
wherein said at least one wrapper, when wrapped around the at least one wound and the at least one body part, provides injury care to the at least one wound (para. [0009] - can be used for treatment of a venous ulcer - para. [0017]). 
Suehr does not, however, disclose that the wrapper comprises at least three layers comprising at least one third layer comprising a wicking material configured to transport at least one body exudate away from the second layer wherein the at least one third layer is permanently united with the at least one first layer and at least one second layer.
Riesinger teaches an absorbent article for application to human or animal skin surfaces wherein as shown in figure 5, the article includes two layers of wicking material (layers 1 and 5 which are capable of transporting exudate) and a layer therebetween which is capable of absorbing exudate (super absorbent particles 20 are distributed in an adhesive dispersion between the two layers 1 and 5 - page 10, para. [0178]). Thus, the article has at least three layers wherein two layers are formed of wicking material and one layer is formed of absorbent material. Furthermore, the adhesive dispersion between layers 1 and 5 is interpreted as functioning to attach or “permanently unite” the layers to form an integral structure. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to add a third layer of wicking material configured as an exudate transporter layer as taught by Riesinger to the device of Suehr in order to not only promote removal of exudate from a wound surface towards the center absorbent layer the dressing but furthermore to allow for transport of the exudate out of this absorber layer and further away from a wound surface to thereby free up space within the absorbent layer and thereby allow for increased absorption, furthering the goal of promoting wound healing and minimizing the potential for infection and/or skin maceration. Additionally, it also would have been obvious to one having ordinary skill in the art, at the time of the invention, to have permanently united the third layer to the first and second layers in order to form an integral structure because forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
With regard to claim 7, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 1 above) and also discloses that said at least one wrapper further comprises an elastomeric material configured to provide stretch potential to said at least one wrapper (outer layer may comprise an elastic layer - para. [0016]).
With regard to claim 8, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 7 above) and also discloses that the elastomeric material (elastic layer) is further configured to permit at least resting-state breathability to the at least one vertebrate life form, when said at least one wrapper is wrapped around at least one torso region of the at least one vertebrate life form (the elastic layer may be formed from “various commercially available knit or woven materials” - para. [0042] - which are known to be "breathable" by virtue of the openings between adjacent yarns forming the knitted/woven structure; i.e. see figure 5 of Suehr illustrating a potential knitted structure for the bandage).
With regard to claim 18, Suehr discloses a kit (as shown in figure 6; described in paragraphs [0058-0059]), relating to providing injury care for at least one wound located on at least one body part of at least one vertebrate life form (see i.e. paragraph [0017]), comprising:
at least one medical dressing (compression bandage system 12) configured to wrap the at least one wound located on the at least one body part (para. [0009]); 
at least one instruction set providing at least one set of instructions for using said at least one medical dressing (product insert 32 - para. [0058]); 
wherein said at least one medical dressing comprises 
at least one first layer (first ply of foam - para. [0009]) configured to transport at least one body exudate away from the at least one wound and at least one wound site surrounding the at least one wound (inherent characteristic of foams due to their porous structure); 
at least one second layer (second ply of an absorbent nonwoven web - para. [0009]) configured to absorb such at least one body exudate transported away from the at least one first layer (device has high absorptive capacity - para. [0007]); 
wherein said at least one dressing, when wrapped around the at least one body part in at least one wrapped arrangement, provides injury care to the at least one wound (para. [0009]; can be used for treatment of a venous ulcer - para. [0017]).
Suehr does not, however, disclose that the dressing comprises at least one third layer configured to transport at least one body exudate away from the at least one second layer. 
Riesinger teaches an absorbent article for application to human or animal skin surfaces wherein as shown in figure 5, the article includes two layers of wicking material  (layers 1 and 5 which are capable of transporting exudate) and a layer therebetween which is capable of absorbing exudate (super absorbent particles 20 are distributed in an adhesive dispersion between the two layers 1 and 5 - page 10, para. [0178]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to add a third layer configured as an exudate transporter layer as taught by Riesinger to the device of Suehr in order to not only promote removal of exudate from a wound surface towards the center absorbent layer the dressing but furthermore to allow for transport of the exudate out of this absorber layer and further away from a wound surface to thereby free up space within the absorbent layer and thereby allow for increased absorption, furthering the goal of promoting wound healing and minimizing the potential for infection and/or skin maceration. 

Claims 3-6  and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehr et al. (US 2002/0099318) in view of Riesinger (US 2008/0312572) and further in view of Wilhelm et al. (US 7241627).
	With regard to claims 3-6, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 1 above) but does not disclose that the system includes at least one detectable-signal-generator configured to generate at least one detectable signal in response to such at least one body exudate comprising: a) at least one exudate-identifier configured to identify such at least one body exudate as at least one body exudate species; b) wherein said at least one exudate-identifier comprises at least one distinct-signal-generator configured to generate at least one distinct such at least one detectable signal correlated with such at  least one body exudate species; wherein such at least one detectable signal comprises at least one visual indication detectable by the naked-eye and, more specifically, comprises at least one color change. 
Wilhelm teaches a wearable article such as a bandage which includes a multi-level alert system for detecting abnormalities in fluid extracts from a human or other mammal and provides a visual signal, such as a color change, to indicate the respective abnormal level in the fluid extract (see col. 1, lines 44-57; col. 2, lines 7-11).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Suehr in view of Riesinger to include an alert system such as that disclosed in Wilhelm in order to provide information to a caretaker as to abnormalities at a wound site such as infection of a wound and the severity of such abnormalities in order to provide better treatment and support healing of a wound (see Wilhelm col. 1, lines 37-40). 
With regard to claim 17, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 1 above) but does not explicitly disclose that said at least one wrapper further comprises at least one exudate-accumulation-indicator configured to indicate accumulation of said at least one body exudate on the at least one third layer of said at least one wrapper. 
Wilhelm teaches a wearable article such as a bandage which includes a multi-level alert system for detecting abnormalities in fluid extracts from a human or other mammal and provides a visual signal, such as a color change, to indicate the respective abnormal level in the fluid extract (see col. 1, lines 44-57; col. 2, lines 7-11) and would therefore be capable of detecting the presence of exudate as it accumulates.  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Suehr in view of Riesinger to include an alert system such as that disclosed in Wilhelm in order to provide information to a caretaker as to abnormalities at a wound site and the severity of such abnormalities in order to provide better treatment and support healing of a wound (see Wilhelm col. 1, lines 37-40). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehr et al. (US 2002/0099318) in view of Riesinger (US 2008/0312572) and further in view of Gladman et al. (US 2007/0042024).
With regard to claim 9, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 1 above) but does not disclose a healing agent-deliverer configured to deliver at least one healing agent from at least one outer surface of said at least one wrapper to the at least one wound.  
Gladman, however, teaches a compression bandage which includes one or more medicaments (paragraph [0019]; it is inherent that the medicaments are “delivered” to the outer surface of the bandage in order to be capable of contacting a wound to provide treatment).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the device of Suehr in view of Riesinger with at least one healing agent deliverer configured to deliver healing agent as in Gladman in order to promote wound healing and help prevent infection or bacteria growth at the wound site.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehr et al. (US 2002/0099318) in view of Riesinger (US 2008/0312572) and further in view of Burton et al. (US 2004/0133143).
With regard to claims 10-11, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 1 above) but does not disclose at least one flow assistor or, more specifically, at least one flow assistor comprising at least one first unidirectional flow assistor, at least one intermediate unidirectional flow assistor, at least one second unidirectional flow assistor and at least one third unidirectional flow assistor, each configured to assist unidirectional flow of at least one body exudate from the layers of the wrapper. 
Burton, however, teaches an absorbent medical article comprising at least one exudate-transporter (facing layer 350) which comprises at least one flow-assistor structured and arranged to assist flow of such at least one body exudate away from the at least one wound and such at least one wound site (openings 356 shown in figure 5) wherein said at least one flow-assistor comprises: a) at least one first unidirectional-flow-assistor structured and arranged to assist unidirectional flow of such at least one body exudate from the at least one wound to said at least one first exudate- transporter (the openings 356 assist in movement of exudates from the wound into facing layer 350); b) at least one intermediate unidirectional-flow-assistor structured and arranged to assist unidirectional flow of such at least one body exudate from said at least one first exudate-transporter to said at least one exudate-absorber (the openings 356 extend through the entire thickness of the facing layer 350 as shown in figure 5 for transport of exudate from a wound site, through the facing layer and then into the absorbent layer 330); c) at least one second unidirectional-flow-assistor structured and arranged to assist unidirectional flow of such at least one body exudate from said at least one exudate-absorber to said at least one second- exudate transporter (exudate passes through the absorbent layer 330 to accumulate within a reservoir formed by backing layer 320 - see paragraph [0085]); and d) at least one third unidirectional-flow-assistor structured and arranged to assist unidirectional flow of such at least one body exudate from said at least one second exudate-transporter to at least one outer surface of said at least one wrapper (exudate accumulates in the reservoir and then passes though the backing as vapor to be absorbed into the external atmosphere at the outer surface of the dressing - paragraph [0085]).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Suehr in view of Riesinger to include at least one flow assistor as in Burton in order to advantageously remove exudate from a wound site thereby promoting wound healing (paragraph [0043]).
Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehr et al. (US 2002/0099318) in view of Riesinger (US 2008/0312572) and Burton et al. (US 2004/0133143) and further in view of Carpenter et al. (US 2006/0188486).
With regard to claims 12-13, Suehr in view of Riesinger and further in view of Burton discloses the invention substantially as claimed (see rejection of claim 10 above) but does not disclose that the system further comprises at least one adhesion-preventer configured to resist adhesion between said at least one wrapper and the at least one wound and, more specifically, that said at least one adhesion-preventer further comprises at least one skin- adhesion preventer configured to resist adhesion between said at least one wrapper and at least one skin portion of the at least one vertebrate life form wrapped by said at least one wrapper. 
Carpenter teaches a wound dressing which includes a non-stick layer (paragraph [0162]; non-stick materials inherently will prevent adhesion between the material and a wrapper and/or the material and a user’s skin).  It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the device of Suehr in view of Riesinger and further in view of Burton to include a layer of non-stick material as in Carpenter, in order to allow for removal of the dressing “without damage to the developing wound healing structures in the wound” (Carpenter para. [0162]).  
With regard to claim 14, Suehr in view of Riesinger and Burton and further in view of Carpenter discloses the invention substantially as claimed (see rejection of claim 12 above) and Suehr also discloses that the at least one first layer further comprises at least one perspiration-transporter configured to transport perspiration away from the at least one skin portion wrapped by said at least one wrapper (first ply of foam is inherently capable of transporting fluids including both exudate and perspiration because of the porous nature of the material).
With regard to claim 15, Suehr in view of Riesinger and Burton and further in view of Carpenter discloses the invention substantially as claimed (see rejection of claim 14 above) but does not explicitly disclose that the at least one wrapper is elastically stretched from a relaxed state to generate a force urging the at least one wrapper back to the relaxed state, and the stretched at least one wrapper is placed against a body part having a suture, the force compresses the suture. However, with regard to this statement of intended use/functional limitation, the limitation does not impose any structural limitations on the claims distinguishable over Suehr et al which is capable of being used as claimed if one so desires to do so (i.e. the device of Suehr would be capable of compressing sutures thereby maintaining sutures in place because of the compressive forces applied and reduced slippage of the bandage - see para. [0009], [0017], [0035-0036], [0040-0041]). In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, this limitation has not been given patentable weight.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suehr et al. (US 2002/0099318) in view of Riesinger (US 2008/0312572) (with respect to claim 18) and further in view of Kirkland (US 3529601), McVicker (US 2008/0045876) and “The Department of the Army Field Manual FM 8-50: Bandaging and Splinting”.
With regard to claim 19, Suehr in view of Riesinger discloses the invention substantially as claimed (see rejection of claim 18 above) but does not disclose that the instruction set describes a method of wrapping a wound. 
Kirkland teaches a method, relating to wrapping at least one wound, located on at least one torso region of at least one vertebrate life form, with at least one medical dressing in at least one wrapped arrangement (see col. 2, line 62 - col. 3, line 5 and claim 1; bandage wraps torso and therefore would also cover any wound on the torso) comprising the steps of:
 a) placing at least one first terminal edge of the at least one medical dressing on at least one abdominal region of the at least one vertebrate life form (placed on the hips - col. 2, line 64 and as shown in figure 1); 
b) aligning such at least one first terminal edge of the at least one medical dressing parallel to at least one vertical axis running parallel to at least one sagittal plane running vertically through the center of the at least one vertebrate life form (inherent in order to wrap the bandage horizontally across the torso as shown in figure 1); 
c) firmly wrapping the at least one medical dressing radially with respect to such at least one vertical axis, horizontally across such at least one abdominal region and toward at least one dorsal side of the at least one torso region (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
d) continuing firmly wrapping the at least one medical dressing radially with respect to such at least one vertical axis horizontally across at least one lower back region and towards at least one ventral side of the at least one torso region (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
e) continuing firmly wrapping the at least one medical dressing radially with respect to such at least one vertical axis horizontally across such at least one abdominal region completing at least one complete turn of the at least one medical dressing around at least one lower torso region of the at least one vertebrate life form (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
f) fastening the at least one medical dressing at at least one first fastening position, situate about above such at least one umbilicus area, with at least one first fastener (col. 3, lines 6-17); 
g) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, upward at an angle of from about forty degrees to about fifty degrees from such at least one first fastening position and across at least one breast portion of the at least one vertebrate life form (as shown in figure 1); 
h) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under at least one axilla of the at least one vertebrate life form, and toward such at least one dorsal side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
i) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, horizontally across at least one upper back portion of the at least one vertebrate life form (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
j) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under at least one opposing axilla of the at least one vertebrate life form and toward such at least one ventral side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
l) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, horizontally across at least one middle back portion of the at least one vertebrate life form and toward such at least one ventral side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
m) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, upward at an angle of from about forty degrees to about fifty degrees from under such at least one opposing breast portion and across such at least one breast portion (as shown in figure 1); 
n) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under such at least one axilla and toward such at least one dorsal side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
o) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, horizontally across such at least one upper back portion (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
p) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under such at least one opposing axilla and towards such at least one ventral side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); and 
r) fastening at least one second terminal edge of the at least one medical dressing, with at least one second fastener, at at least one second fastening position located on the at least one wrapped arrangement situate about such at least one lower torso region (a plurality of strapping bands are used to hold the helically wound bandage in place as shown in figure 1 and described in col 2, lines 12-20); 
s) wherein the at least one wrapped arrangement, formed by the method, provides mechanical force to compress the area of the body covered by the at least one wrapped arrangement (and, inherently any wound on the wrapped area to assist healing of the at least one wound) while maintaining the mobility and breathability of the at least one vertebrate life form (bandage does not inhibit movement of the patient or their ability to breathe - see i.e. col. 1 line 49 discussing generation of perspiration from movement). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to include the method disclosed in Kirkland in the instruction set provided in the kit of Suehr in view of Riesinger in order to provide patients with the information necessary to use the device in such a manner such that uniform pressure is applied to the wrapped areas of the body (col. 1, lines 37-41).
	Kirkland does not, however, explicitly disclose that the first terminal edge of the dressing is positioned above the at least one umbilicus area of the patient.  
McVicker teaches in figure 4 a compression bandage which is wrapped about the torso of a patient from an area above the umbilicus area to below the right/left axilla. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the method disclosed in Kirkland so that the first terminal edge of the dressing is positioned above the at least one umbilicus area of the patient as in McVicker in order to provide more direct treatment to a patient who has undergone breast augmentation and/or reduction (see McVicker page 2 paragraph [0018]).
Kirkland also does not explicitly disclose the step of wrapping the at least one medical dressing in a downward direction from the at least one opposing axilla across at least one opposing breast portion towards the dorsal side.  
The Dept. of the Army Field Manual for Bandaging and Splinting teaches a method of wrapping a limb wherein the bandage is helically wrapped from the first terminal end upwards along a limb and then turned and wrapped downwards along the limb back to the area where the wrapping initiated (see pages 29-30 illustrating and describing wrapping a forearm with the “figure of eight” technique) and/or where the bandage can be wrapped in a downward direction from the at least one opposing axilla across at least one opposing breast portion towards the dorsal side (see pages 27-29 which illustrate wrapping patterns where the bandage is arranged at an angle across the chest). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the method of Kirkland to include the additional step of wrapping the dressing in a downward direction from the at least one opposing axilla across at least one opposing breast portion towards the dorsal side, as taught in the Dept. of the Army Field Manual for Bandaging and Splinting, in order to allow for retention of dressings or splints beneath the bandage (see page 29-30) to thereby assist with exudate absorption from a wound.
The Dept. of the Army Field Manual for Bandaging and Splinting also teaches that the downward wrapping is at an angle  (see pages 29-30 illustrating and describing wrapping a forearm with the “figure of eight” technique) but does not, however, explicitly teach that the downward wrapping is at an angle of from about 30-50 degrees. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to provide the downward wrapping at the specific angle of 30-50 degrees since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirkland (US 3529601) in view of McVicker (US 2008/0045876) and further in view of “The Department of the Army Field Manual FM 8-50: Bandaging and Splinting”.
With regard to claim 20, Kirkland discloses a method, relating to wrapping at least one wound, located on at least one torso region of at least one vertebrate life form, with at least one medical dressing in at least one wrapped arrangement (see col. 2, line 62 - col. 3, line 5 and claim 1; bandage wraps torso and therefore would also cover any wound on the torso) comprising the steps of: 
a) placing at least one first terminal edge of the at least one medical dressing on at least one abdominal region of the at least one vertebrate life form (placed on the hips - col. 2, line 64 and as shown in figure 1); 
b) aligning such at least one first terminal edge of the at least one medical dressing parallel to at least one vertical axis running parallel to at least one sagittal plane running vertically through the center of the at least one vertebrate life form (inherent in order to wrap the bandage horizontally across the torso as shown in figure 1); 
c) firmly wrapping the at least one medical dressing radially with respect to such at least one vertical axis, horizontally across such at least one abdominal region and toward at least one dorsal side of the at least one torso region (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
d) continuing firmly wrapping the at least one medical dressing radially with respect to such at least one vertical axis horizontally across at least one lower back region and towards at least one ventral side of the at least one torso region (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
e) continuing firmly wrapping the at least one medical dressing radially with respect to such at least one vertical axis horizontally across such at least one abdominal region completing at least one complete turn of the at least one medical dressing around at least one lower torso region of the at least one vertebrate life form (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
f) fastening the at least one medical dressing at at least one first fastening position, situate about above such at least one umbilicus area, with at least one first fastener (col. 3, lines 6-17); 
g) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, upward at an angle of from about forty degrees to about fifty degrees from such at least one first fastening position and across at least one breast portion of the at least one vertebrate life form (as shown in figure 1); 
h) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least on vertical axis, under at least one axilla of the at least one vertebrate life form, and toward such at least one dorsal side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
i) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, horizontally across at least one upper back portion of the at least one vertebrate life form (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
j) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under at least one opposing axilla of the at least one vertebrate life form and toward such at least one ventral side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
l) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, horizontally across at least one middle back portion of the at least one vertebrate life form and toward such at least one ventral side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
m) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, upward at an angle of from about forty degrees to about fifty degrees from under such at least one opposing breast portion and across such at least one breast portion (as shown in figure 1); 
n) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under such at least one axilla and toward such at least one dorsal side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
o) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, horizontally across such at least one upper back portion (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); 
p) continuing firmly wrapping the at least one medical dressing, radially with respect to such at least one vertical axis, under such at least one opposing axilla and towards such at least one ventral side (as shown in figure 1; described in col. 2, line 62 - col. 3, line 5); and
 r) fastening at least one second terminal edge of the at least one medical dressing, with at least one second fastener, at at least one second fastening position located on the at least one wrapped arrangement situate about such at least one lower torso region (a plurality of strapping bands are used to hold the helically wound bandage in place as shown in figure 1 and described in col 2, lines 12-20); 
s) wherein the at least one wrapped arrangement, formed by the method, provides mechanical force to compress the area of the body covered by the at least one wrapped arrangement (and, inherently any wound on the wrapped area to assist healing of the at least one wound) while maintaining the mobility and breathability of the at least one vertebrate life form (bandage does not inhibit movement of the patient or their ability to breathe - see i.e. col. 1 line 49 discussing generation of perspiration from movement).
	Kirkland does not, however, explicitly disclose that the first terminal edge of the dressing is positioned above the at least one umbilicus area of the patient.  
McVicker teaches in figure 4 a compression bandage which is wrapped about the torso of a patient from an area above the umbilicus area to below the right/left axilla. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the method disclosed in Kirkland so that the first terminal edge of the dressing is positioned above the at least one umbilicus area of the patient as in McVicker in order to provide more direct treatment to a patient who has undergone breast augmentation and/or reduction (see McVicker page 2 paragraph [0018]).
Kirkland also does not explicitly disclose the step of wrapping the at least one medical dressing in a downward direction from the at least one opposing axilla across at least one opposing breast portion towards the dorsal side.  
The Dept. of the Army Field Manual for Bandaging and Splinting teaches a method of wrapping a limb wherein the bandage is helically wrapped from the first terminal end upwards along a limb and then turned and wrapped downwards along the limb back to the area where the wrapping initiated (see pages 29-30 illustrating and describing wrapping a forearm with the “figure of eight” technique) and/or where the bandage can be wrapped in a downward direction from the at least one opposing axilla across at least one opposing breast portion towards the dorsal side (see pages 27-29 which illustrate wrapping patterns where the bandage is arranged at an angle across the chest). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to modify the method of Kirkland to include the additional step of wrapping the dressing in a downward direction from the at least one opposing axilla across at least one opposing breast portion towards the dorsal side, as taught in the Dept. of the Army Field Manual for Bandaging and Splinting, in order to allow for retention of dressings or splints beneath the bandage (see page 29-30) to thereby assist with exudate absorption from a wound.
The Dept. of the Army Field Manual for Bandaging and Splinting also teaches that the downward wrapping is at an angle  (see pages 29-30 illustrating and describing wrapping a forearm with the “figure of eight” technique) but does not, however, explicitly teach that the downward wrapping is at an angle of from about 30-50 degrees. It would have been obvious, however, to one having ordinary skill in the art, at the time of the invention, to provide the downward wrapping at the specific angle of 30-50 degrees since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786